Citation Nr: 0915179	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression.

2.  Entitlement to service connection for a back and neck 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the Army National Guard, including 
periods of active duty for training from September 1997 to 
March 1998 and from June to October 1998, as well as a period 
of active duty from March 2003 to June 2004.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

A videoconference hearing was held in July 2007 before 
Veterans Law Judge Mark Halsey.  Unfortunately, the 
transcript of that hearing is incomplete.  The Board 
therefore contacted the appellant by January 2008 letter and 
offered her the opportunity to appear at another hearing, 
which she elected to do.  In February 2009, the appellant 
testified at a videoconference hearing before Veterans Law 
Judge Kathleen K. Gallagher.  A complete transcript of that 
hearing is of record.  

VA regulations provide that the Veterans Law Judge presiding 
at the hearing must participate in the decision on the claim.  
See 38 C.F.R. § 20.707 (2008).  Because the appellant has 
testified before two different Veterans Law Judges in 
connection with the issues now appeal, the case has been 
assigned to a panel of three Veterans Law Judges, to include 
the Judges who heard testimony at the Board hearings 
conducted in July 2007 and February 2009.

The Board notes that the issues on appeal originally included 
entitlement to service connection for a temporomandibular 
joint disability, a sinus disability, an upper respiratory 
disability, a left ear disability, bilateral shoulder 
disabilities, and tinnitus.  At her February 2009 Board 
hearing, however, the appellant indicated that she wished to 
withdraw her appeal with respect to these issues.  Thus, the 
Board finds that such issues are no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the claimant indicates that consideration of that issue 
should cease); see also 38 C.F.R. § 20.204 (2008).  As set 
forth below, therefore, these issues are dismissed.

A remand is necessary with respect to the remaining claims of 
service connection for depression, anxiety, and a back and 
neck disability.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On February 26, 2009, prior to the promulgation of a decision 
in the appeal, the appellant notified the Board that she 
wished to withdraw her appeal with respect to the claims of 
entitlement to service connection for a temporomandibular 
joint disability, a sinus disability, an upper respiratory 
disability, a left ear disability, bilateral shoulder 
disabilities, and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for a temporomandibular joint disability, a sinus 
disability, an upper respiratory disability, a left ear 
disability, bilateral shoulder disabilities, and tinnitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b) 
(2008).

The record reflects that in June 2006, the appellant 
perfected an appeal of an April 2005 rating decision which 
denied, inter alia, entitlement to service connection for a 
temporomandibular joint disability, a sinus disability, an 
upper respiratory disability, a left ear disability, 
bilateral shoulder disabilities, and tinnitus.  At her 
February 2009 Board videoconference hearing, the appellant 
indicated that she wished to withdraw her appeal with respect 
to these issues.  The Board finds that this statement 
qualifies as a valid withdrawal of the appeal.  See 38 C.F.R. 
§ 20.204.  Accordingly, these claims are dismissed.  


ORDER

The appeal is dismissed with respect to the claims of service 
connection for a temporomandibular joint disability, a sinus 
disability, an upper respiratory disability, a left ear 
disability, bilateral shoulder disabilities, and tinnitus.  


REMAND

The appellant also seeks service connection for anxiety, 
depression, and a back and neck disability.  These matters, 
however, are not yet ready for appellate review.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).

In this case, the appellant's service treatment records 
appear to be incomplete, containing no records dated 
subsequent to August 2003.  The Board observes that the 
appellant filed her original application for VA compensation 
benefits in June 2004, coincident with her discharge from 
active duty.  Another attempt to locate any additional 
service medical records must be made as the RO's initial 
request may have resulted in an incomplete record.  See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii.  

Under the VCAA, VA also has a duty to obtain a medical 
opinion when the record contains competent evidence of a 
current disability, indicates that such disability may be 
associated with active service, but does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant has submitted evidence suggesting 
that her current psychiatric disability, including major 
depression, may have had its inception during her period of 
active duty.  See e.g. June 18, 2007, Neuropsychological 
Consult Report.  She has also submitted evidence suggesting 
that her complaints of back and neck pain may be associated 
with service.  See July 6, 2007, letter from private 
chiropractor.  

The Court has held that medical opinions which are 
speculative or inconclusive in nature will not sustain a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  In light of the 
examiners' statements, however, the Board finds that VA 
medical examinations are necessary in order to determine the 
nature and etiology of any current psychiatric disability and 
back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
repository of records and request any 
additional service treatment records 
pertaining to the appellant.  

2.  The appellant should be afforded a VA 
psychiatric examination for the purposes 
of determining the nature and etiology of 
any current psychiatric disability, 
including depression and anxiety.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that that any current psychiatric 
disability is causally related to the 
appellant's active service or any 
incident therein.  The examiner is 
advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  The appellant should also be afforded 
a VA medical examination for the purposes 
of determining the nature and etiology of 
any current back or neck disability.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that that any current back or neck 
disability is causally related to the 
appellant's active service or any 
incident therein.  The examiner is 
advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If the appellant's 
claims remain denied, she and her 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	MARK F. HALSEY	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


